Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit, a first acquisition unit, a first identification unit, an allocation unit, an association unit, an output unit, a second identification unit, and a replacement unit in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to

and certainly does not impart any structure on the program.  The examiner suggests
amending the claims as follows: “A non-transitory computer readable medium having an information processing program stored thereon, the information processing program, when executed, causing a computer to perform:” Any amendment to the claim should be
commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Neveu, et al. (US 10,210,579 B1).
9. 	With regard to claim 1, Neveu, et al. disclose an information processing device (See for example, Figs. 1-5 and 8) comprising: a reception unit configured to receive image data regarding an accounting supporting document, i.e., receipt image (See for example, col. 19, line 36) ; a first acquisition unit, i.e., OCR, configured to recognize characters in the image data and to acquire the recognized characters as character data (See for example, col. 20, lines 6-10 “converting the received receipt image to text using OCR”); a first identification unit, i.e., receipt parsing component, configured to identify a purpose classification, i.e., transaction classification of a receipt image document, which is a purpose of the accounting supporting document, on the 
	Claim 4 is rejected the same as claim 1 except claim 4 is a method claim. Thus, argument similar to that presented above for claim 1 is applicable to claim 4.
	Claim 5 is rejected the same as claim 4. Thus, argument similar to that presented above for claim 4 is applicable to claim 5. Claim 5 distinguishes from claim 4 only in that it recites an information processing program. Fortunately, Neveu (See for example, col. 4, lines 1-17; col. 15, lines 62-65) teaches this feature.  

Claim Rejections - 35 USC § 103
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

11. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neveu, et al. ‘579 in view of Nakamura (US 10,764,448 B1)
12. 	With regard to claim 2, Neveu, et al.(hereinafter “Neveu”) discloses all of the claimed subject matter as already addressed above in paragraph 9, and incorporated herein by reference.  While Neveu generally determines a printed area in which characters are printed (See for example, items 802-810), Neveu does not expressly call for estimating/determining a handwritten area in which characters are handwritten in the accounting supporting document corresponding to the image data received by the reception unit and to identify the handwritten area; and a replacement unit configured to replace the characters described in the handwritten area identified by the second identification unit with a color of a background in which no character is described.  However, Nakamura (See for example, Figs. 3 and 5-7; and item S110 in Fig. 3) teaches these features. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Nakamura with Neveu.  The motivation for doing so is to provide document having both handwritten and printed character areas, and to delete the handwritten area and replace it with a background color, and as a result, an OCR process may be performed on the printed characters (See for example, Fig. 3). Therefore, it would have been obvious to combine Neveu with Nakamura to obtain the invention as specified in claim 2.
13. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neveu, et al. ‘579 in view of Chan, et al. (US 2021/0272084 A1).
14. 	With regard to claim 3, Neveu discloses all of the claimed subject matter as already addressed above in paragraph 9, and incorporated herein by reference.  Neveu discloses 
acquisition unit; and a third identification unit configured to identify the purpose classification on the basis of the shortlist prepared by the preparation unit and the feature of the image data. However, Chan, et al. (Paragraphs 0041-0051) teach these features.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Chan, et al. into the system of Neveu, if for no other reason than to classify the transaction classification of the receipt image based on built model images. Therefore, it would have been obvious to combine Neveu with Chan, et al. to obtain the invention as specified in claim 3.    
Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665